Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.

Amendment Entry
2.	Applicant's amendment and response filed August 5, 2021 is acknowledged and has been entered.  Claims 1, 6, 9, and 10 have been amended.  Claims 2-5, 8, and 21-23 have been cancelled.  Claims 24-38 have been added.  Accordingly, claims 1, 6, 7, 9, 10 and 24-38 are pending and are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.

5.	In light of Applicant’s amendment and arguments, the rejection of claims 1 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Konieczna et al. (Human Immunology. Abstracts. 74: 35-OR (2013)), is hereby, withdrawn. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is September 18, 2018 which is the filing date of Provisional Application 62/732,832 from which the benefit of priority is claimed. 

Specification
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
	In this case, the specification lacks antecedent basis for the recitation of “assessing peripheral blood obtained from a deceased donor … for use in manufacture of a product comprising … HSPCs” and “determining that the peripheral blood obtained from the deceased donor … for use in manufacture of a product comprising … HSPCs.”
Throughout the specification including paragraphs [0007, 0008, 0033, 0090, 0119] provide that HSPCs are obtained from bone marrow of the deceased donor; and nowhere in the specification shows that HSPCs are or can be obtained from peripheral blood of the deceased donors. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 6, 7, 9, 10 and 24-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for lacking antecedent basis in the specification for the recitation of “peripheral blood obtained from a deceased donor … for use in manufacture of a product comprising … HSPCs.”
Claim 1 is vague, indefinite, and confusing in appearing to recite mental steps in reciting, “analyzing … by comparing a value of a parameter … from the deceased donor to a value of the parameter… from one or more healthy living donors…; determining … suitable for use… if the value of the parameter … from the deceased donor is at least as high as the value of the parameter…. from one or more healthy living donors;” whereas “obtaining” and “using” appear to be the only procedural laboratory method steps that are positively recited.  Specifically, claim 1 recites “obtaining peripheral blood from a deceased donor” in the first step; and “assessing whether peripheral blood obtained from a deceased donor is suitable for use in manufacture of a product 
Claim 1 is vague and indefinite in being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the following elements: 
1) the “product comprising mature T cells and HSPCs” and the “cellular component of the peripheral blood obtained from the deceased donor;” and also including the corresponding “product comprising mature T cells and HSPCs” and “cellular component” from the one or more healthy living donors. 
2) the “product comprising mature T cells and HSPCs” and the “non-cellular component of the peripheral blood obtained from the deceased donor;” and also including the corresponding “product comprising mature T cells and HSPCs” and “non-cellular component” from the one or more healthy living donors. 
3) the “parameter of the peripheral blood obtained from the deceased donor” and the “cellular component of the peripheral blood … obtained from the deceased donor;” 
4) the “parameter of the peripheral blood obtained from the deceased donor” and the “non-cellular component of the peripheral blood … obtained from the deceased donor;” and including the corresponding “parameter” and “non-cellular component” from the one or more healthy living donors.
5) the “mature T cells” and the “parameter of the peripheral blood obtained from the deceased donor;” and including the corresponding “parameter” and “mature T cells” from the one or more healthy living donors.
6) the “HSPCs” and the “parameter of the peripheral blood obtained from the deceased donor;” and including the corresponding “parameter” and “HSPCs” from the one or more healthy living donors. 
7) the “material from the peripheral blood obtained from the deceased donor” for use in manufacture of the product” and the “product comprising mature T cells” as well as the “cellular component” of the peripheral blood from the deceased donor. 
8) the “material from the peripheral blood obtained from the deceased donor” for use in manufacture of the product” and the “product comprising HSPCs” as well as the “cellular component” of the peripheral blood from the deceased donor. 
9) the “material from the peripheral blood obtained from the deceased donor” for use in manufacture of the product” and the “product comprising mature T cells” as well as the “non-cellular component” of the peripheral blood from the deceased donor. 
10) the “material from the peripheral blood obtained from the deceased donor” for use in manufacture of the product” and the “product comprising 
Same analogous comments and problems in claim 1 with respect to “non-cellular component” apply to claims 6 and 7.
Same analogous comments and problems in claim 1 with respect to “material” and “mature T cells” apply to claim 9.
Same analogous comments and problems in claim 1 with respect to “material” and “HSPCs” apply to claim 10.
	Claim 29 is indefinite for lacking antecedent basis in the specification for the recitation of “peripheral blood obtained from a deceased donor … for use in manufacture of a product comprising … HSPCs.”
Claim 29 is vague, indefinite, and confusing in appearing to recite mental steps in reciting, “analyzing … by comparing a value of a parameter … from the deceased donor to a value of the parameter… from one or more healthy living donors…; determining … suitable for use… if the value of the parameter … from the deceased donor is at least as high as the value of the parameter…. from one or more healthy living donors;” whereas “obtaining” and “using” appear to be the only procedural laboratory method steps that are positively recited.  Specifically, claim 29 recites “obtaining peripheral blood from a deceased donor” in the first step; and “assessing whether peripheral blood obtained from a deceased donor is suitable for use in manufacture of a product comprising mature T cells and hematopoietic stem and progenitor cells (HSPCs) to administer…” in the preamble; and further “using material” in question “from the peripheral blood obtained from the deceased donor in the manufacture;” whereas the 
Claim 29 is vague and indefinite in being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the following elements: 
1) the “product comprising mature T cells and HSPCs” and the “cellular component of the peripheral blood obtained from the deceased donor;” and also including the corresponding “product comprising mature T cells and HSPCs” and “cellular component” from the one or more healthy living donors. 
2) the “product comprising mature T cells and HSPCs” and the “non-cellular component of the peripheral blood obtained from the deceased donor;” and also including the corresponding “product comprising mature T cells and HSPCs” and “non-cellular component” from the one or more healthy living donors. 
3) the “parameter of the peripheral blood obtained from the deceased donor” and the “cellular component of the peripheral blood … obtained from the deceased donor;” and including the corresponding “parameter” and “cellular component” from the one or more healthy living donors.

5) the “mature T cells” and the “parameter of the peripheral blood obtained from the deceased donor;” and including the corresponding “parameter” and “mature T cells” from the one or more healthy living donors.
6) the “HSPCs” and the “parameter of the peripheral blood obtained from the deceased donor;” and including the corresponding “parameter” and “HSPCs” from the one or more healthy living donors. 
7) the “material from the peripheral blood obtained from the deceased donor” for use in manufacture of the product” and the “product comprising mature T cells” as well as the “cellular component” of the peripheral blood from the deceased donor. 
8) the “material from the peripheral blood obtained from the deceased donor” for use in manufacture of the product” and the “product comprising HSPCs” as well as the “cellular component” of the peripheral blood from the deceased donor. 
9) the “material from the peripheral blood obtained from the deceased donor” for use in manufacture of the product” and the “product comprising mature T cells” as well as the “non-cellular component” of the peripheral blood from the deceased donor. 
10) the “material from the peripheral blood obtained from the deceased donor” for use in manufacture of the product” and the “product comprising HSPCs” as well as the “non-cellular component” of the peripheral blood from the deceased donor.

Same analogous comments and problems in claim 29 with respect to the “non-cellular component” apply to claims 35.
Same analogous comments and problems in claim 29 with respect to “material” and “mature T cells” apply to claim 37.
Same analogous comments and problems in claim 29 with respect to “material” and “HSPCs” apply to claim 38.

Applicant is reminded that a requirement of the 112(b) statute is for the specification to conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1 recites the component as a cellular component OR a non-cellular component, in the alternative.  Accordingly, the recitation of “the component is a non-cellular component” fails to further limit the subject matter of claim 1 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

10.	Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1 recites the component as a cellular component OR a non-cellular component, in the alternative.  Accordingly, the recitation of “the component is a cellular component” fails to further limit the subject matter of claim 1 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 29 recites the component as a cellular component OR a non-cellular component, in the alternative.  Accordingly, the recitation of “the component is a cellular component” fails to further limit the subject matter of claim 29 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

12.	Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 29 recites the component as a cellular component OR a non-cellular component, in the alternative.  Accordingly, the recitation of “the component is a non-cellular component” fails to further limit the subject matter of claim 29 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, 9, 10 24-34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczna et al. (Facilitating Cells Derived From Deceased Donor Bone Marrow. Human Immunology. Abstracts. 74: 35-OR (2013) in view of Akashi et al. (US Patent 7,297,329). 

Konieczna et al. teach assessing whether blood derived from a deceased donor is suitable for use in manufacture of a product comprising mature T cells and hematopoietic stem and progenitor cells (HSPCs) to administer to a living recipient.  Konieczna et al. teach obtaining hematopoietic or blood cells from bone marrow of a deceased donor.  Konieczna et al. specifically teach analyzing HSPCs (i.e. a 
Konieczna et al. teach comparing the values of parameters in the hematopoietic blood cells of the deceased donor to parameters in hematopoietic blood cells from living donors to determine suitability of cells from the deceased donor blood for use in manufacture of a product comprising mature T cells and HSPCs for administration to a living recipient.  Konieczna et al. specifically teach that the blood sample from the deceased donor shows expression of CD4+CD25hi expression of regulatory T cells that is increased (i.e. as high as) in living donors.  See entire document.
Konieczna et al. differ from the instant invention in failing to teach specifically obtaining and assessing peripheral blood from a deceased donor for use in manufacture of a product comprising mature T cells and hematopoietic stem and HSPCs.  Konieczna et al. further does not teach analyzing the HSPCs for parameter values that provide indication of HSPC viability and HSPC proliferation.
	Akashi et al. teach isolating and analyzing hematopoietic cells comprising lymphoid progenitor cells and mature T cells from peripheral blood sample. Akashi et al. specifically teach isolating and assessing the lymphoid cells including the mature T cells from peripheral blood derived from deceased donors (dead or dying donor within 48 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Akashi in obtaining peripheral blood from deceased donor as a hematopoietic source for use in manufacturing cell product for analysis and determination of suitability of the hematopoietic cells for transplant in .

14.	Claims 6, 7, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczna et al. (Human Immunology. Abstracts. 74: 35-OR (2013) in view of Akashi et al. (US Patent 7,297,329), as applied to claims 1 and 29, in further view of Zeng et al. (Unique Patterns of surface receptors, cytokine secretion, immune functions distinguish T cells in the bone marrow from those in the periphery: impact on allogeneic bone marrow transplantation. Blood 99 (4): 1449-1457 (15 February 2002)).
Konieczna et al. and Akashi et al. are discussed supra. Konieczna et al. and Akashi et al. differ from the instant invention in failing to teach analyzing cytokine or chemokine as component in non-cellular form.
Zeng et al. describe distinct T cell phenotypes and cytokine secretion profiles between peripheral blood and bone marrow for use in transplantation (Abstract).  Zeng et al. specifically teach that mature T cells having distinct surface phenotypes secrete cytokines differentially having their own cytokine profile: blood CD4+ T cells have the typical naïve T-helper cytokine secretion profile IL-2hi IFNγlo IL-4lo IL-10lo and bone hi IL-4hi IL-10hi on the cells. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to analyze mature T cell cytokine secretion from blood or bone marrow as taught by Zeng for incorporation into the method of Konieczna as modified by Akashi in analyzing blood-derived cells from deceased donor for use in manufacturing products for transplantation because Konieczna as modified by Akashi taught that HSPC and mature T cells including those that manifest cytokine secretion, can be isolated and enriched from deceased donors and are shown to be suitable for transplantation comparable to mature T cells and HSPCs from healthy living donors.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in incorporating the teaching of Zeng into the method of Konieczna as modified by Akashi because all of Konieczna, Akashi, and Zeng teach analogous art of isolating and analyzing combinations of HSPCs and/or mature T cells including from deceased donor sources for suitability and use in transplantation to living recipients.

Response to Arguments
15.	Applicant’s arguments with respect to claims 1, 6, 7, 9, and 10 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s argument is not persuasive because it is deemed that both of Konieczna and Akashi disclose obtaining and analyzing hematopoietic cells from deceased donors; and bone marrow as taught by Konieczna to obtain HSPCs and peripheral blood as taught by Akashi to obtain mature T cells are both significant sources of these hematopoietic cells.  Akashi is relied upon as a secondary reference for the teaching that peripheral blood in deceased donors can be obtained as a hematopoietic source of mature T cells. Herein, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Akashi in obtaining peripheral blood from deceased donor as a hematopoietic source for use in manufacturing cell product for analysis and determination of suitability of the hematopoietic cells for transplant in the method of Konieczna because Akashi taught that blood from deceased 
    
16.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 10, 2021